DETAILED ACTION
Claims 1-5 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because the limitation “the negative electrode mixture layer includes a Si based active material containing Si” should read “the negative electrode mixture layer further includes a Si based active material containing Si,” or equivalent. See instant specification, at e.g. ¶¶ 0032. Appropriate correction is respectfully required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/123,903 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of instant claim 1 “an average length of the fibrous carbon included in the first region is longer than an average length of the fibrous carbon included in the second region” (emphasis added) is sufficiently close to the limitation of the ‘903 reference application “an average length of the fibrous carbon included in the second region is longer than an average length of the fibrous carbon included in the first region” (emphasis added), noting that the scope of the taught ranges include average lengths of the first and second regions that are sufficiently close to establish a prima facie case of obviousness, see e.g. MPEP § 2144.05(I). See also claim 2, infra.
Similarly, instant claim 2 claims “the average length of the fibrous carbon included in the first region is 5 µm or more and 50 µm or less, and the average length of the fibrous carbon included in the second region is 0.01 µm or more and less than 5 µm” (emphasis added) which is sufficiently close to the limitation of the ‘903 reference application of “the average length of the fibrous carbon included in the first region is 0.01 μm or more and less than 5 μm, and the average length of the fibrous carbon included in the second region is 5 μm or more and 50 μm or less” (emphasis added), noting that the scope of the taught ranges include average lengths of the first and second regions that are sufficiently close to establish a prima facie case of obviousness, see e.g. MPEP § 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0305308) in view of Kato et al (US 2004/0248010).
Regarding independent claim 1, Lee teaches a non-aqueous lithium secondary battery comprising a multi-layer negative electrode (e.g. ¶¶ 0001, 13-14, and 72-73), reading on “negative electrode for a nonaqueous electrolyte secondary battery,” said multi-layer negative electrode comprising:
(1)	a current collector that may be formed as a sheet (e.g. ¶¶ 0012-14 and 71), reading on “a negative electrode core sheet;” and,
(2)	an active material layer including a two-layered structure comprising
(2a)	a first negative electrode mixture layer (corresponding with the claimed “second region,” see infra) formed on one surface or both surfaces of said current collector, said first negative electrode mixture layer containing natural graphite as a negative electrode active material, and 
(2b)	a second negative electrode mixture layer (corresponding with the claimed “first region,” see infra) formed on said first negative electrode mixture layer, said second negative electrode mixture layer containing artificial graphite as a negative electrode active material, 
wherein each of said first negative electrode mixture layer and said second negative electrode mixture layer may further include a binder, a conductive material, and/or a filler, wherein said conductive aid may be a carbon fiber and wherein said filler may be a carbon fiber
(e.g. ¶¶ 0013-14, 59, 64-67, 68-70, and 124), reading on “a negative electrode mixture layer provided on a surface of the negative electrode core sheet,” and “the negative electrode mixture layer includes graphite and fibrous carbon,”
wherein said first negative electrode mixture layer is from 10 to 66.6 wt% of the thickness of said active material layer, said second negative electrode mixture layer, being the balance, is therefore from 33.4 to 90 wt% of the thickness of said active material layer (e.g. ¶0025), severably establishing a prima facie case of obviousness of each of the claimed ranges in the limitations “when a range of 40% of a thickness of the mixture layer from a surface of the negative electrode mixture layer on a side opposite to the negative electrode core sheet is defined as a first region” and “a range of 40% of a thickness of the mixture layer from an interface between the negative electrode mixture layer and the negative electrode core sheet is defined as a second region,”
alternatively, the proportionate thickness of said first negative electrode mixture layer to the total thickness of said active material layer is result-effective on the adhesion of said first negative electrode mixture layer to said current collector at the lower end of the range and result-effective on the lifetime characteristics and output characteristics of the battery (e.g. ¶0025), noting said second negative electrode mixture is the remaining balance of said active material layer, so it would have been obvious to optimize the thickness of each of the taught first and second electrode mixture layers so that they severably read on the claimed limitations,
wherein said natural graphite may have a specific surface area (BET) of 2 m2/g to 8 m2/g, and may more specifically have a specific surface area of 2.1 m2/g to 4 m2/g (e.g. ¶0026); and, said artificial graphite may have a specific surface area (BET) of 0.5 m2/g to 5 m2/g, and more specifically 0.6 m2/g to 4 m2/g, further teaching said specific surface area of said artificial graphite is smaller than that of said natural graphite (¶¶ 0026 and 45),
noting said taught second negative electrode mixture layer formed on said first negative electrode mixture layer corresponds with the claimed “first region,” said taught second negative electrode mixture layer forming said from 33.4 to 90 wt% of the thickness of said active material layer (e.g. supra), said second negative electrode mixture layer containing artificial graphite as a negative electrode active material, wherein said specific surface area of said artificial graphite is smaller than that of said natural graphite (e.g. supra), reading on “when a range of 40% of a thickness of the mixture layer from a surface of the negative electrode mixture layer on a side opposite to the negative electrode core sheet is defined as a first region” and “a BET specific surface area of the graphite included in the first region is smaller than a BET specific surface area of the graphite included in the second region” (emphasis added); plus,
noting said taught first negative electrode mixture layer formed on said formed on one surface or both surfaces of said current collector corresponds with the claimed “second region,” said taught first negative electrode mixture layer forming said from 10 to 66.6 wt% of the thickness of said active material layer (e.g. supra), said first negative electrode mixture layer containing natural graphite as a negative electrode active material, wherein said specific surface area of said artificial graphite is smaller than that of said natural graphite (e.g. supra), reading on “a range of 40% of a thickness of the mixture layer from an interface between the negative electrode mixture layer and the negative electrode core sheet is defined as a second region” and “a BET specific surface area of the graphite included in the first region is smaller than a BET specific surface area of the graphite included in the second region” (emphasis added).

Lee teaches each of said first negative electrode mixture layer and said second negative electrode mixture layer may further include said conductive material, and/or said filler, wherein said conductive aid may be said carbon fiber and wherein said filler may be said carbon fiber (e.g. supra), but does not expressly teach the limitation “an average length of the fibrous carbon included in the first region is longer than an average length of the fibrous carbon included in the second region.”
However, Kato teaches a lithium-ion rechargeable battery, comprising a negative electrode that comprises graphite as an active material and carbon nanotubes as a conductive additive, wherein said carbon nano-tubes have an average fiber length of the carbon nano-tubes be 1 µm or larger and 5 µm or less, wherein the average length of said carbon nano-tubes is result-effective on uniform dispersion of said carbon nano-tubes in the active material at the lower end irreversible capacity at the upper end (e.g. ¶¶ 0001, 22-24, 26, 33, 37-38, and 40-42).
As a result, it would have been obvious to use the carbon nano-tubes of Kato as the conductive fiber with an average length of 5 µm of Lee in both of the first and second negative electrode mixture layers, since Kato teaches said carbon nano-tube with an average length of 5 µm is useful as a conductive additive.
Further, the carbon nano-tubes in both of the first and second negative electrode mixture layers each having said average length of 5 µm is sufficiently close to establish a prima facie case of obviousness, see e.g. MPEP § 2144.05(I), reading on “when a range of 40% of a thickness of the mixture layer from a surface of the negative electrode mixture layer on a side opposite to the negative electrode core sheet is defined as a first region;” a range of 40% of a thickness of the mixture layer from an interface between the negative electrode mixture layer and the negative electrode core sheet is defined as a second region;” and, “an average length of the fibrous carbon included in the first region is longer than an average length of the fibrous carbon included in the second region.” See further claim 2, infra, wherein “the average length of the fibrous carbon included in the first region is 5 μm or more and 50 µm or less, and the average length of the fibrous carbon included in the second region is 0.01 μm or more and less than 5 μm.”
Regarding claim 2, Lee as modified teaches the electrode of claim 1, wherein 
said second negative electrode mixture layer comprises said carbon nano-tube with an average length of 5 µm (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the average length of the fibrous carbon included in the first region is 5 μm or more and 50 µm or less; and,
said first negative electrode mixture layer comprises said carbon nano-tube with an average length of 5 µm (e.g. supra), sufficiently close to the claimed range to establish a prima facie case of obviousness of the claimed range, see e.g. MPEP § 2144.05(I), reading on “the average length of the fibrous carbon included in the second region is 0.01 μm or more and less than 5 μm.”
Regarding claim 3, Lee as modified teaches the electrode of claim 1, wherein 
said second negative electrode mixture layer containing artificial graphite as a negative electrode active material, wherein said artificial graphite may have a specific surface area (BET) of 0.5 m2/g to 5 m2/g, and more specifically 0.6 m2/g to 4 m2/g, further noting said specific surface area of said artificial graphite is smaller than that of said natural graphite (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the BET specific surface area of the graphite included in the first region is 0.5 m2/g or more and less than 2 m2/g;” and, 
said first negative electrode mixture layer containing natural graphite as a negative electrode active material, wherein said natural graphite may have a specific surface area (BET) of 2 m2/g to 8 m2/g, and may more specifically have a specific surface area of 2.1 m2/g to 4 m2/g, further noting said specific surface area of said artificial graphite is smaller than that of said natural graphite (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the BET specific surface area of the graphite included in the second region is 2 m2/g or more and 5 m2/g or less.”

Regarding independent claim 5, Lee and Kato are applied as provided supra, with the following modifications.
Still regarding claim 5, Lee teaches said non-aqueous lithium secondary battery further comprising a positive electrode and a non-aqueous electrolyte (e.g. ¶¶ 0073-76, 78-83, and 119-120), reading on “nonaqueous electrolyte secondary battery, comprising: the negative electrode according to claim 1; a positive electrode; and a nonaqueous electrolyte.”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0305308) in view of Kato et al (US 2004/0248010), as provided supra, and further in view of Shinomiya (WO 2018/225515, citations to US 2020/0119336).
Regarding claim 4, Lee as modified teaches the electrode of claim 1, wherein artificial and natural graphite are provided as active materials, as provided supra, but does not expressly teach “the negative electrode mixture layer includes a Si based active material containing Si.”
However, Shinomiya teaches a negative electrode for a nonaqueous electrolyte secondary battery, wherein negative electrode active material includes natural and/or artificial graphite, silicon metal, or silicon oxide represented by SiOx (e.g. ¶¶ 0001 and 36-40).
As a result, it would have been obvious to additionally incorporate some silicon metal and/or silicon oxide of Shinomiya into the active material layer of Kato as modified since Shinomiya teaches said silicon metal and silicon oxide are equivalent negative electrode active material to natural and artificial graphite, reading on “the negative electrode mixture layer includes a Si based active material containing Si,” see also e.g. MPEP § 2144.06(I).
In the alternative, it would have been obvious to substitute some silicon metal and/or silicon oxide of Shinomiya for some of the natural and/or artificial graphite in the active material layer of Kato as modified since Shinomiya teaches said silicon metal and silicon oxide are equivalent negative electrode active material to natural and artificial graphite, reading on “the negative electrode mixture layer includes a Si based active material containing Si,” see also e.g. MPEP § 2144.06(II).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US 2017/0040616); and,
Takahata (US 2014/0186702).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723